DETAILED ACTION
This application has been transferred from Examiner D. Nielsen to Examiner D. Johannsen.  The application remains assigned to Art Unit 1634.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is the national stage of PCT/JP2017/005589, filed February 15, 2017, which claims foreign priority to JP 2016-030420, filed February 19, 2016.  As a certified translation of the Japanese application has not been provided, the effective filing date for purposes of comparing the claims to the prior art is currently that of the PCT application.  
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on January 19, 2022 is acknowledged.  The examiner agrees that claims 1, 3-4, and 7-8 read on the elected species.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 19, 2022.
Information Disclosure Statement
The information disclosure statement filed August 20, 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, copies of the non-patent literature cited were not provided, and thus those documents were marked as not considered on this particular IDS; it is noted that the same documents were later filed and cited on a subsequent IDS (which was considered).
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the microsatellite instability test" in line.  There is insufficient antecedent basis for this limitation in the claim, as this term does not appear previously in the claims (such that it is not clear what is encompassed by “the microsatellite instability test”).  While it is noted that various types of microsatellite instability testing methods are well-known in the art, this language does not make clear what in particular is encompassed by the claim.
Claim 8 is indefinite over the recitation of the limitation “wherein phosphor integrated dots (PIDs) are used for carrying out the step”.  It is not clear from this language what types of uses of PIDs would be sufficient to meet the requirements of the claim.  One of ordinary skill in the art could envision various different ways in which PIDs could be employed in the claimed methods; while the claim would be clear if it simply required any use of PIDs in the step of “quantifying the expression level”, the language “PIDs are used for carrying out the step” suggested a more important/integral role for PIDs (but without making sufficiently clear what types of uses of PIDs are embraced by the claim).  Further clarification is therefore required to ensure that the boundaries of the claim are clear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stack et al (Journal for ImmunoTherapy of Cancer [16 February 2016]; cited herein).
Initially, it is noted that the specification teaches that the term “phosphor integrated dots” (PIDs) encompasses nanoparticles integrated with fluorescent dye molecules (see, e.g., specification page 19).  
Stack et al disclose the use of multiplexed tissue biomarker imaging in analyzing tumor microenvironments (see entire reference).   The methods taught by Stack et al comprising quantifying the expression of multiple cancer associated proteins in both tumor and immune cells, including preferred proteins taught by applicant at pages 8-9 of the disclosure (e.g., CD3, CD4, CD8, CD25, PD-L1); see page 1, right column-page 2, left column of Stack et al.  With particular regard to the embodiments of claim 4 and claim 8, Stack et al further teach the use of fluorescent quantum dot nanocrystals (i.e., a type of PID) in labeling the antibodies employed in such methods (page 1, right column), and teach analysis of the proximity of these different proteins to one another via the use of such labeled antibodies via the visualization of labeled tumor tissue sections (page 1, both columns).  Stack et al disclose that these methods are employed to gather both diagnostic information and information regarding clinical response to therapy (such as response to anti-PD-1 immunotherapy; see page 1, right column), such that the methods of Stack et al meet the requirements of the preamble of independent claim 1 (as well as claim 3).  Regarding claim 7, Stack et al further teach measuring types of immune scores based on the results of such assays, including H-scoring (page 1, right column), and immunoprofile scores comprising calculating ratio of CD8 to PD-L1 or FOXP3 (page 2, left column).  Stack et al thus anticipate claims 1, 3-4, and 7-8.
Claim(s)1, 3-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tumeh et al (Nature 515:568 [Nov 2014]; cited in IDS). 
Tumeh et al disclose the use of quantitative multiplex immunofluorescence targeting CD8, PD-1, and PD-L1 in analyzing melanoma tumor samples, teaching that “pre-existing CD8+ T cells distinctly located at the invasive tumour margin are associated with expression of the PD-1/PD-L1 immune inhibitory axis and may predict response to therapy” (see entire reference, particularly the Abstract). It is noted that CD8, PD1, and PD-L1 are among the preferred proteins for analysis taught by applicant at pages 8-9.  Tumeh et al teach that their methods provide information related to melanoma diagnosis and treatment (see, e.g., the Abstract); Tumeh et al thus anticipate instant claim 1 (as well as claim 3).  With further regard to claim 4, it is noted that Tumeh et al report and exemplify distances between cells based on their labeling of protein markers (see, e.g., Figs. 3 and 4 and, e.g., the discussion thereof at page 568, right column-570, as well as the discussion of proximity analysis in the “Digital image acquisition and analysis” of the Methods); Tumeh et al thus also anticipate claim 4.  Regarding the measurement of an immune score, Tumeh et al also disclose developing discriminatory models based on tumour and margin densities of CD8+ cells (as well as other immune proteins), which constitutes a type of immune model score for their samples (see page 570, right column).  Tumeh et al thus anticipate each of claims 1, 3-4, and 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tumeh et al (Nature 515:568 [Nov 2014]; cited in IDS) in view of Gonda et al (Scientific Reports 5:14322 [Sept 2015]; cited in IDS).
It is again noted that the specification teaches that the term “phosphor integrated dots” (PIDs) encompasses nanoparticles integrated with fluorescent dye molecules (see, e.g., specification page 19).  
Tumeh et al disclose the use of quantitative multiplex immunofluorescence targeting CD8, PD-1, and PD-L1 in analyzing melanoma tumor samples, teaching that “pre-existing CD8+ T cells distinctly located at the invasive tumour margin are associated with expression of the PD-1/PD-L1 immune inhibitory axis and may predict response to therapy” (see entire reference, particularly the Abstract). It is noted that CD8, PD1, and PD-L1 are among the preferred proteins for analysis taught by applicant at pages 8-9.  Tumeh et al teach that their methods provide information related to melanoma diagnosis and treatment (see, e.g., the Abstract). 
Tumeh et al fail to teach the use of PIDs in their methods, and thus do not teach all limitations of claim 8.
Gonda et al disclose the use in the imaging of cancer associated proteins of “user -friendly immunohistochemistry with fluorescence nanoparticles or quantum dots (QDs)”(see entire reference, particularly the Abstract and, e.g., Figures 1a-1c).  Gonda et al teach that the use of their methods (which employ antibodies labeled with such nanoparticles) allows observation of the migration and invasion of cancer cells with quantitative sensitivity (page 2, third full paragraph).  Gonda et al teach that their methods may be employed in visualizing and measuring other cancer associated proteins, and may “be used to improve our understanding of cancer progression as well as the anti-tumor effects of anticancer agents” (page 10). 
In view of the teachings of Gonda et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tumeh et al so as to have substituted the labeling and visualization technique of Gonda et al employing fluorescent nanoparticles, and thereby to have practiced a method meeting the requirements of claim 8.  An ordinary artisan would have been motivated to have made such a modification for any of the benefits taught by Gonda et al, including user-friendliness and improved quantitative sensitivity.  Further, in view of Gonda et al’s guidance and statements regarding the use of their techniques with other cancer-associated protein targets of interest, an ordinary artisan would have had a reasonable expectation of success in performing such modified methods.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a use of “obtaining information for diagnosis or treatment”, which encompasses thinking about test results in order to form a diagnosis or, e.g., select a potential treatment, which are activities that may be performed entirely in the human mind (such as by observing test results and drawing conclusions therefrom). This judicial exception is not integrated into a practical application because the only active methods steps of the claims (such as the quantifying of expression of independent claim 1) are data gathering steps that constitute insignificant extra-solution activity; nothing in the claim constitutes an application of the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the active steps of the claims are activities that were well-understood, routine and conventional as of the effective filing date of the claimed invention (note, e.g., the teachings of Stack et al discussed in the prior art rejection above).  It is further noted that this same analysis applies to the dependent claims (claims 3-4 and 7-8), given that these claims also only recite routine data gathering activities which, whether considered alone or in combination, were well-understood routine and conventional before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634